Name: 2008/42/EC,Euratom: Council Decision of 10 December 2007 appointing an Italian member to the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  personnel management and staff remuneration
 Date Published: 2008-01-15

 15.1.2008 EN Official Journal of the European Union L 11/5 COUNCIL DECISION of 10 December 2007 appointing an Italian member to the European Economic and Social Committee (2008/42/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to Council Decision 2006/524/EC, Euratom of 11 July 2006 appointing Czech, German, Estonian, Spanish, French, Italian, Latvian, Lithuanian, Luxembourg, Hungarian, Maltese, Austrian, Slovenian and Slovak members of the European Economic and Social Committee (1), Having regard to the proposal submitted by the Italian Government, Having obtained the opinion of the Commission, Whereas an Italian member's seat on the Committee has fallen vacant following the resignation of Mr Paolo BEDONI, HAS DECIDED AS FOLLOWS: Article 1 Mr Maurizio REALE is hereby appointed a member of the European Economic and Social Committee in place of Mr Paolo BEDONI for the remainder of the latter's term of office, which runs until 20 September 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 10 December 2007. For the Council The President L. AMADO (1) OJ L 207, 28.7.2006, p. 30.